STOCKSLAGER, C. J.,
Dissenting. — I cannot concur in the conclusion reached by my associates in this case. On the former decisions of the court cited and discussed in the dissenting opinion in McNutt v. Lemhi County, ante, p. 63, 84 Pac. 1054, I think the judgment of the lower court should be affirmed. I am still unable to draw that fine distinction between “persons and taxpayers and the county itself” enunciated in this case as well as the McNutt case. The countji commissioners are the guardians of the county, and their acts are entitled to full faith and credit until the contrary is shown. The county attorney or any citizen may appeal from any and all orders made and entered by the board. The county attorney is the legal adviser of the commissioners, and is presumed to look after the interests of the county at all times, and if he finds any illegal orders made by the board, it is his duty to appeal, which he may do as a citizen, person, or taxpayer.